DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending for examination in the application filed March 27, 2020.
Claims 1, 3, and dependent claims recite the limitations “storage unit configured to,” “determination unit configured to,” “identifying unit configured to,” and respectively, “communication unit configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.

Support for the storage unit, determination unit, and identifying unit elements are found in the 3. Structure of the Information Acquisition Apparatus 20 section discussion.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description of the structure, material, or “device” of the communication unit, and simply communication terminal device is not described in such a way that one of ordinary skill in the art could make or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claim 3 and dependent claims limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states, “[0033] The communication unit 30 is a communication terminal device, transmits the information output from the control unit 28 (identifying unit 48) to the server 14 via the public line 16, and receives the information transmitted from the server 14 and outputs the received information to the control unit 28.” However, this is not structure, material or 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-068244, to Japan, filed March 29, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Specification 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Road Surface, Width Determination and Type of Vehicle Traveling and Sunrise/Sunset Determination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (U.S. Patent Application Publication 2018/0283897 A1):
Regarding Claim 1, Wang discloses the aspects of the information acquisition apparatus provided in a moving object that moves on a road ([0070] Thus, the users will be able to see information pertaining to locations and category they belong to, which may be pedestrians, non-commercial vehicle users, commercial vehicle users, bicyclists, or motorcyclists. However, the user may change the category depending on their situation to view customized notifications. For example, the users who select pedestrian because they are currently walking on the street may receive notifications on their mobile communications device alerting them to the locations with high accident activity involving pedestrians. The system may cluster the data according to the categories of the users and provide more accurate notifications according to the user group. At the same time, if the users are interested in receiving alerts for any other group, they will be able to indicate that in settings of the system and access information of any of the categories of their interest.), the information acquisition apparatus comprising: 
a storage unit (Data Processing Module with Display Apparatus of Users Mobile Device) configured to record therein information about the road (The server receives the report and the user's geolocation and determines additional contextual information that may be provided by the user and/or the user's mobile phone from the stored user profile.), the information being acquired based on movement of the moving object on the road ([0076]… This collected accident data may also be supplemented by real-time crowdsourced accident information from the users, and users may report any real-time accidents to the unified database. Examples of the crowdsourced data aside from accident locations may include information about improper coning off of construction zones. In many cases road construction crews fail to safely cordon off construction zones resulting in an increased probability of auto accidents. To reduce the probability of these types of accidents crowdsourcing may be used where user report the coning information in real-time.-[0088]); 
a determination unit (Data Processing Module and Location Identifier) configured to determine a time at which the moving object moves and determine whether the time is included in a predetermined time period of a day defined in association with a type of the moving object ([0078] Exemplary embodiments of the present invention may collect and analyze all relevant users' information, including but not limited to gender, age, education, ethnicity, occupation, etc. These data may be used for statistical purposes, for example, to infer information which types of accidents are relevant to a specific age group, ethnicity, time of the day, day of the months, etc. For example, according to the Insurance Institute for Highway Safety, young drivers between 15-20 years of age tend to get into accidents after 8 pm more than during a daytime, whereas for the senior drivers of age 65 and up possibility of getting into accident increases up to 30% in a winter time.); and 
an identifying unit (Location Module 103) configured to identify the information about the road acquired based on the movement of the moving object on the road in the predetermined time period of the day and recorded in the storage unit (crowd sourced reports [0074], user transmitted information from accidents [0076]-[0078]).
Regarding Claim 2, Wang further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the storage unit records the information about the road when the determination unit determines that the time is included in the time period of the day defined in association with the type of the moving object (Synchronized data from the Vehicle based on Type, [0121] see also [0074]-[0076] and Figures 1, 2 descriptions).
Regarding Claim 3, Wang further discloses the aspects of the information acquisition apparatus according to claim 1, further comprising: 
a communication unit (Communication Mediums: [0121]…The data processing module 103 is connected to the location identifier 102 and the unified database 101 through a communication medium. The display apparatus 104 is connected to the data processing module 103.) configured to transmit the information about the road identified by the identifying unit to a server (server) provided outside the moving object (Paragraph [0090] see database 101 discussion and Figure 2 discussions).
Regarding Claim 4, Wang further discloses the aspects of the information acquisition apparatus according to claim 3, wherein the communication unit transmits, to the server (server), only the information about the road identified by the identifying unit of the information about the road recorded in the storage unit (Paragraph [0090] see database 101 discussion and Figure 2 discussions).
Regarding Claim 5, Wang further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a private vehicle ([0053] According to exemplary embodiments of the present invention, the data in the unified database is divided into different categories of accident participants further comprising non-commercial vehicle users, commercial vehicle user, motorcyclists, bicyclists and pedestrians. Each category of the users accesses information about accidents relevant to an interested category and an interested location. An alert is issued in advance during an approach of the users to the interested location with accident history for the category of the user.), and the determination unit determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is daytime in the time period of the day ([0078] Exemplary embodiments of the present invention may collect and analyze all relevant users' information, including but not limited to gender, age, education, ethnicity, occupation, etc. These data may be used for statistical purposes, for example, to infer information which types of accidents are relevant to a specific age group, ethnicity, time of the day, day of the months, etc. For example, according to the Insurance Institute for Highway Safety, young drivers between 15-20 years of age tend to get into accidents after 8 pm more than during a daytime, whereas for the senior drivers of age 65 and up possibility of getting into accident increases up to 30% in a winter time. See also paragraphs [0081], [0123]).
Regarding Claim 6, Wang further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a commercial vehicle ([0053] According to exemplary embodiments of the present invention, the data in the unified database is divided into different categories of accident participants further comprising non-commercial vehicle users, commercial vehicle user, motorcyclists, bicyclists and pedestrians. Each category of the users accesses information about accidents relevant to an interested category and an interested location. An alert is issued in advance during an approach of the users to the interested location with accident history for the category of the user.), and the determination unit determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is night time in the time period of the day ([0078] Exemplary embodiments of the present invention may collect and analyze all relevant users' information, including but not limited to gender, age, education, ethnicity, occupation, etc. These data may be used for statistical purposes, for example, to infer information which types of accidents are relevant to a specific age group, ethnicity, time of the day, day of the months, etc. For example, according to the Insurance Institute for Highway Safety, young drivers between 15-20 years of age tend to get into accidents after 8 pm more than during a daytime, whereas for the senior drivers of age 65 and up possibility of getting into accident increases up to 30% in a winter time. See also paragraphs [0081], [0123]).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oba et al. (U.S. Patent Application Publication 2021/0016805 A1):
Regarding Claim 1, Oba discloses the aspects of the information acquisition apparatus provided in a moving object that moves on a road, the information acquisition apparatus comprising: 
a storage unit (Storage Unit 11) configured to record therein information about the road, the information being acquired based on movement of the moving object on the road ([0130] The storage unit 111 includes, for example, a magnetic storage device such as a Read Only Memory (ROM), a Random Access Memory (RAM), or a Hard Disc Drive (HDD), a semiconductor storage device, an optical storage device, a magneto-optical storage device, or the like. The storage unit 111 stores various programs, data, or the like used by each unit of the moving device 100. For example, the storage unit 111 stores map data such as a three-dimensional high-accuracy map such as a dynamic map, a global map that covers a wide area and has lower accuracy than the high-accuracy map, a local map including information around the own vehicle, or the like. see also, [0142]-[0145]); 
a determination unit (Environmental Acquisition Unit 14 in tandem with Self-Position Estimation Unit 132) configured to determine a time at which the moving object moves and determine whether the time is included in a predetermined time period of a day defined in association with a type of the moving object ([0089] The environment information acquisition unit 14 acquires traveling environment information of the automobile 10. For example, image information regarding the front, rear, left, and right sides of the automobile, position information by a GPS, surrounding obstacle information from the Light Detection and Ranging and Laser Imaging Detection and Ranging (LiDAR), the sonar, or the like.); and 
an identifying unit (Situation Analysis Unit 133) configured to identify the information about the road acquired based on the movement of the moving object on the road in the predetermined time period of the day and recorded in the storage unit ([0144] While using the data or the signal from each unit of the moving device 100 such as the self-position estimation unit 132, the vehicle exterior information detection unit 141, or the like as necessary, the map analysis unit 151 executes processing for analyzing various maps stored in the storage unit 111 and constructs a map including information necessary for the automatic driving processing. The map analysis unit 151 supplies the constructed map to the traffic rule recognition unit 152, the situation recognition unit 153, the situation prediction unit 154, and a route planning unit 161, an action planning unit 162, an operation planning unit 163, or the like of the planning unit 134. See entire Figure 3 description and continued elemental discussions).
Regarding Claim 2, Oba further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the storage unit (Storage Unit 111) records the information about the road when the determination unit (Environmental Acquisition Unit 14 in tandem with Self-Position Estimation Unit 132) determines that the time is included in the time period of the day defined in association with the type of the moving object (Paragraphs [0142]-[0145] see especially step S102 where learning data of the driver’s environment are recorded and analyzed by programming within Storage Unit 111).
Regarding Claim 3, Oba further discloses the aspects of the information acquisition apparatus according to claim 1, further comprising: 
a communication unit (communication unit 103) configured to transmit the information about the road identified by the identifying unit to a server provided outside the moving object ([0119] The communication unit 103 communicates with the in-vehicle device 104, various devices outside the vehicle, a server, a base station, or the like. The communication unit 103 transmits data supplied from each unit of the moving device 100 and supplies the received data to each unit of the moving device 100. Note that a communication protocol supported by the communication unit 103 is not particularly limited. Furthermore, the communication unit 103 can support a plurality of types of communication protocols. [0120] For example, the communication unit 103 performs wireless communication with the in-vehicle device 104 by using a wireless LAN, the Bluetooth (registered trademark), Near Field Communication (NFC), a Wireless USB (WUSB), or the like. Furthermore, for example, the communication unit 103 performs wired communication with the in-vehicle device 104 by using a Universal Serial Bus (USB), the High-Definition Multimedia Interface (HDMI) (registered trademark), the Mobile High-definition Link (MHL), or the like via a connection terminal which is not illustrated (and cable as necessary). [0121] Moreover, for example, the communication unit 103 communicates with a device (for example, application server or control server) that exists on an external network (for example, the Internet, cloud network, or company-specific network) via the base station or an access point. Furthermore, for example, the communication unit 103 communicates with a terminal near the own vehicle (for example, terminal of pedestrian or shop or Machine Type Communication (MTC) terminal) by using the Peer To Peer (P2P) technology. [0122] Moreover, for example, the communication unit 103 performs V2X communication such as Vehicle to Vehicle (intervehicle) communication, Vehicle to Infrastructure (between vehicle and infrastructure) communication, Vehicle to Home (between own vehicle and home) communication, and Vehicle to Pedestrian (between vehicle and pedestrian) communication. Furthermore, for example, the communication unit 103 includes a beacon reception unit, receives radio waves or electromagnetic waves transmitted from a wireless station installed on a road or the like, and acquires information including the current position, congestion, traffic regulations, a required time, or the like. Note that the communication unit may perform pairing with a preceding traveling vehicle that is traveling in a section and may be a leading vehicle, acquire information acquired by a data acquisition unit mounted in the preceding vehicle as previous traveling information, and complementally use the information with the data of the data acquisition unit 102 of the own vehicle. In particular, this may be a unit that ensures the safety of a subsequent rank when a leading vehicle leads traveling ranks.).
Regarding Claim 4, Oba further discloses the aspects of the information acquisition apparatus according to claim 3, wherein the communication unit transmits, to the server (Server 30), only the information about the road identified by the identifying unit of the information about the road recorded in the storage unit (Paragraph [0100]).
Regarding Claim 5, Oba further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a private vehicle (own vehicle), and the determination unit (Environmental Acquisition Unit 14 in tandem with Self-Position Estimation Unit 132) determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is daytime in the time period of the day (Step S102, paragraph [0318], [0468] see additionally the time discussions in relation to the Environmental Acquisition Unit 14 and Self-Position Estimation Unit 132).
Regarding Claim 6, Oba further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a commercial vehicle (commercial vehicle), and the determination unit (Environmental Acquisition Unit 14 in tandem with Self-Position Estimation Unit 132) determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is night time in the time period of the day (Step S102, paragraph [0318], [0468] see additionally the time discussions in relation to the Environmental Acquisition Unit 14 and Self-Position Estimation Unit 132).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carver et al. (Carver; U.S. Patent Application Publication 2020/0334762 A1):
Regarding Claim 1, Oba discloses the aspects of the information acquisition apparatus provided in a moving object that moves on a road, the information acquisition apparatus comprising: 
a storage unit (TSP 103) configured to record therein information about the road, the information being acquired based on movement of the moving object on the road ([0036] FIG. 1 illustrates a system that may collect data used to assign and validate driver or vehicle safety scores. The system 100 of FIG. 1 includes onboard devices configured to provide telemetric data such as telematics service providers (“TSPs”) 103, that collect driving data 105 from individual vehicles or fleets of vehicles. Alternatively, TSPs 103 may be third-party providers of telemetric data, which are generated by units supplied by such providers. Driving data 105 may include driver identity, position, velocity, yaw/pitch/roll, lateral, vertical and longitudinal acceleration/deceleration, heading and/or time.); 
a determination unit (TSP 103 collected driving data 105) configured to determine a time at which the moving object moves and determine whether the time is included in a predetermined time period of a day defined in association with a type of the moving object ([0042] FIG. 2 is a flow diagram illustrating a sequential approach to capturing data from which safety scores may be generated. Data collected in FIG. 2 may include driver information, vehicle identifying information, camera image data, and infrastructure data. As discussed with respect to FIG. 1, the captured data 105 may include data about drivers, such as a name of a driver, a phone number of a driver, a username of a driver, an online service account username of a driver, an email address of a driver, a mailing address of a driver, or other driver identifiers. The captured data 105 may additionally or alternatively include vehicle data, such as speed, velocity, yaw, pitch, roll, linear acceleration or deceleration, non-linear acceleration or deceleration, lateral acceleration or deceleration, longitudinal acceleration or deceleration, lift, vertical acceleration or deceleration, heading. The captured data 105 may additionally or alternatively include sensor data from sensors onboard the vehicle in question, such as GNSS receivers, proximity sensors (e.g., laser rangefinders, radar transceivers, sonar transceivers, LIDAR transceivers) identifying distance from the vehicle in question to nearby vehicles/obstacles, visible light cameras onboard the vehicle, infrared cameras onboard the vehicle, night vision cameras onboard the vehicle, or combinations thereof. The captured data 105 may additionally or alternatively include sensor data from sensors such as any of those discussed above but onboard other nearby vehicles, such as vehicles in the same area as the vehicle in question or within a particular distance of the vehicle in question. This represents an example of a vehicle-to-vehicle (V2V) sharing, optionally with one or more servers in between. The captured data 105 may additionally or alternatively include sensor data from sensors such as any of those discussed above but onboard roadside infrastructure such as traffic cameras, weather stations, overhead RFID readers/scanners, traffic lights, speed capture sensors, lane markers, streetlights, street signs, parking meters. This represents an example of a vehicle-to-infrastructure (V2I) sharing (or infrastructure-to-vehicle sharing), optionally with one or more servers in between. The captured data 105 may additionally or alternatively include environmental data such a data describing weather, road conditions, time zone, time of day, exact time - some of which may be from one or more of the above-listed sources, or may be provided via network servers and/or databases, such as those associated with a weather service or a traffic mapping service.); and 
an identifying unit (TSP 103 analyzing captured data 105) configured to identify the information about the road acquired based on the movement of the moving object on the road in the predetermined time period of the day and recorded in the storage unit ([0042] FIG. 2 is a flow diagram illustrating a sequential approach to capturing data from which safety scores may be generated. Data collected in FIG. 2 may include driver information, vehicle identifying information, camera image data, and infrastructure data. As discussed with respect to FIG. 1, the captured data 105 may include data about drivers, such as a name of a driver, a phone number of a driver, a username of a driver, an online service account username of a driver, an email address of a driver, a mailing address of a driver, or other driver identifiers. The captured data 105 may additionally or alternatively include vehicle data, such as speed, velocity, yaw, pitch, roll, linear acceleration or deceleration, non-linear acceleration or deceleration, lateral acceleration or deceleration, longitudinal acceleration or deceleration, lift, vertical acceleration or deceleration, heading. The captured data 105 may additionally or alternatively include sensor data from sensors onboard the vehicle in question, such as GNSS receivers, proximity sensors (e.g., laser rangefinders, radar transceivers, sonar transceivers, LIDAR transceivers) identifying distance from the vehicle in question to nearby vehicles/obstacles, visible light cameras onboard the vehicle, infrared cameras onboard the vehicle, night vision cameras onboard the vehicle, or combinations thereof. The captured data 105 may additionally or alternatively include sensor data from sensors such as any of those discussed above but onboard other nearby vehicles, such as vehicles in the same area as the vehicle in question or within a particular distance of the vehicle in question. This represents an example of a vehicle-to-vehicle (V2V) sharing, optionally with one or more servers in between. The captured data 105 may additionally or alternatively include sensor data from sensors such as any of those discussed above but onboard roadside infrastructure such as traffic cameras, weather stations, overhead RFID readers/scanners, traffic lights, speed capture sensors, lane markers, streetlights, street signs, parking meters. This represents an example of a vehicle-to-infrastructure (V2I) sharing (or infrastructure-to-vehicle sharing), optionally with one or more servers in between. The captured data 105 may additionally or alternatively include environmental data such a data describing weather, road conditions, time zone, time of day, exact time - some of which may be from one or more of the above-listed sources, or may be provided via network servers and/or databases, such as those associated with a weather service or a traffic mapping service.).
Regarding Claim 2, Carver further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the storage unit records the information about the road when the determination unit determines that the time is included in the time period of the day defined in association with the type of the moving object (Paragraph [0044] commercial drivers and private drivers as well as daytime and night time determination).
Regarding Claim 3, Carver further discloses the aspects of the information acquisition apparatus according to claim 1, further comprising: 
a communication unit (Communication Interfaces/Devices Paragraph [0037]) configured to transmit the information about the road identified by the identifying unit to a server provided outside the moving object (Figure 7 description especially element 750).
Regarding Claim 4, Carver further discloses the aspects of the information acquisition apparatus according to claim 3, wherein the communication unit transmits, to the server (Server see especially discussion of server element 770 of Figure 7), only the information about the road identified by the identifying unit of the information about the road recorded in the storage unit (Figure 3, especially Paragraphs [0059] and [0139]).
Regarding Claim 5, Carver further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a private vehicle (Paragraph [0023]), and the determination unit determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is daytime in the time period of the day (Paragraphs [0042], [0104], [0113], [0139]).
Regarding Claim 6, Carver further discloses the aspects of the information acquisition apparatus according to claim 1, wherein the moving object is a commercial vehicle (Paragraph [0044]), and the determination unit determines that the time is included in the predetermined time period of the day defined in association with the type of the moving object when the time is night time in the time period of the day (Paragraphs [0042], [0104], [0113], [0139]).

Conclusion
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689